Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1. 	This communication is an Examiner’s reasons for allowance in response to
application filed on 02/12/20, assigned serial 16/788600 and title “Mobile body
control system, control method, and storage medium”.
	The Terminal Disclaimer filed on 02/09/22 has been approved.
2. 	The following is the Examiner’s statement of reasons for the indication of
allowable subject matter:
After carefully reviewing the application and the additional search of all the
possible areas relevant to the present application, a set of related prior art
references has been found, but those prior art references are not deemed strong to
make the application unpatentable.  Thus, it is found that the application is now in
condition for allowance.
As per claims 1, 16, and 19, the prior art of record does not disclose a mobile
body control system, a control method, and a non-transitory computer-readable
medium, comprising control a moving unit to move the mobile body to a first proximate position, wherein the moving unit is controlled based on an emotion of a first target, the emotion of the first target is a positive emotion, the first proximate 
Claims 1-20, are allowable over the prior art of record.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 





/DALENA TRAN/          Primary Examiner, Art Unit 3664